Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 11-16, drawn to a stainless steel blank.
Group II, claim(s) 8 and 17-19, drawn to a Damascus patterned stainless steel knife.
Group III, claim(s) 9-10 and 20-21, drawn to a method of producing a stainless steel blank.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of
A stainless steel blank for making a Damascus patterned article
Wherein the stainless steel blank comprises at least two different nitrogen alloyed stainless steels having a chromium content of 11-25 weight%,
At least one of the stainless steels comprises nitrogen in an amount of 0.10-5.0 weight%
At least another one of the stainless steels comprises nitrogen in an amount of 0.01-0.5 weight%
Wherein at least one of the stainless steels is made from a powder, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Billgren et al. (US 5,815,790 A) herein Billgren, in view of Olefjord et al. (The Influence of Nitrogen on the Passivation of Stainless Steels) herein Olefjord.  Billgren teaches
The creation of a blank [Column 3 lines 15-18, Billgren] with a Damascus pattern made from stainless steels of different compositions chosen so that the desired contrast effect is achieved after etching [Column 2 lines 40-43, Billgren] 
At least one of the stainless steels consists of powder [Column 1 lines 64-65, Billgren]
Billgren does not specifically teach that the nitrogen of the steels must vary in nitrogen however the examiner submits that the use of different nitrogen levels would be obvious in view of Olefjord.  Olefjord teaches that corrosion properties are improving by alloying with nitrogen is known [pages 1203 and 1215, Olefjord], specifically with comparing two stainless steels Fe-20Cr-20Ni-6Mo-0.011N and Fe-20Cr-20Ni-6Mo-0.2N [page 1203, Olefjord], the examiner notes that the nitrogen content of the two steels, 0.011 weight% and 0.19 weight%, and chromium contents, 19.86 weight% and 19.74 weight% [page 1204, Table 1, Olefjord], falls within the composition ranges required by the instant application.  The examiner submits that it would be obvious to one of ordinary skill in the art to substitute the two stainless steels taught by Olefjord for forming the Damascus steel of Billgren as the different amounts of nitrogen will result in a contrast effect when etching.  See MPEP 2144.06(II).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734